***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  NAILIA VODOVSKAIA-SCANDURA v. HARTFORD
        HEADACHE CENTER, LLC, ET AL.
                 (AC 41049)
                         Alvord, Elgo and Moll, Js.

                                  Syllabus

The plaintiff physician sought to recover damages from the defendant medi-
   cal practice and its sole member for negligence and intentional infliction
   of emotional distress in connection with the termination of her employ-
   ment. The trial court granted the defendants’ motion for summary judg-
   ment, concluding that the plaintiff had not provided an evidentiary
   foundation to demonstrate the existence of a genuine issue of material
   fact as to the extreme and outrageous conduct element of the intentional
   infliction of emotional distress claim, or as to the duty and causation
   elements of the negligence claim. From the summary judgment in favor
   of the defendants, the plaintiff appealed to this court, challenging the
   propriety of the court’s determination. Held that the trial court properly
   granted the defendants’ motion for summary judgment and rendered
   judgment for the defendants as to the plaintiff’s claims of negligence and
   intentional infliction of emotional distress; that court having properly
   resolved the issues, this court adopted the trial court’s thorough and
   well reasoned memorandum of decision as a proper statement of the
   relevant facts, issues and applicable law.
         Argued May 28—officially released September 10, 2019

                            Procedural History

  Action to recover damages for, inter alia, intentional
infliction of emotional distress, and for other relief,
brought to the Superior Court in the judicial district
of Hartford, where the court, Bright, J., granted the
defendants’ motion for summary judgment on the com-
plaint and rendered judgment thereon, from which the
plaintiff appealed to this court. Affirmed.
  Peter White, with whom, on the brief, was A. Paul
Spinella, for the appellant (plaintiff).
 Steven C. Rickman, with whom was Cristina Sala-
mone, for the appellees (defendants).
                          Opinion

   PER CURIAM. The plaintiff, Nailia Vodovskaia-
Scandura, appeals from the summary judgment ren-
dered by the trial court in favor of the defendants,
the Hartford Headache Center, LLC, and Tanya Bilchik,
M.D.1 On appeal, the plaintiff claims that the court
improperly concluded that no genuine issue of material
fact existed as to (1) the extreme and outrageous con-
duct element of her intentional infliction of emotional
distress claim, and (2) the duty and causation elements
of her negligence claim. We disagree and, accordingly,
affirm the judgment of the trial court.
   Following the termination of her employment, the
plaintiff commenced this civil action against the defen-
dants in 2013. Her second amended complaint con-
tained twelve counts.2 In response, the defendants filed
an answer and several special defenses. Hartford Head-
ache Center, LLC, also filed a counterclaim against the
plaintiff sounding in conversion, statutory theft, and
replevin.
   The defendants thereafter filed a motion for summary
judgment on all twelve counts of that complaint. In
opposing the motion, the plaintiff conceded that she
could not prevail on ten of her twelve counts and, thus,
requested leave to amend her complaint accordingly.3 In
granting that request, the court indicated that it would
consider the defendants’ motion for summary judgment
in light of the allegations set forth in her revised plead-
ing. Days later, the plaintiff filed her amended com-
plaint, which contained two counts alleging intentional
infliction of emotional distress and negligence. By mem-
orandum of decision dated October 31, 2017, the court
concluded, as a matter of law, that judgment should
enter in favor of the defendants on both counts because
the plaintiff had not provided an evidentiary foundation
to demonstrate the existence of a genuine issue of mate-
rial fact as to the extreme and outrageous conduct
element of her intentional infliction of emotional dis-
tress claim or the duty and causation elements of her
negligence claim.4 On appeal, the plaintiff challenges
the propriety of that determination.
   Our examination of the pleadings, affidavits, and
other proof submitted, as well as the briefs and argu-
ments of the parties, persuades us that the judgment
should be affirmed. The issues properly were resolved
in the court’s thorough and well reasoned memorandum
of decision. See Vodovskaia-Scandura v. Hartford
Headache Center, LLC, Superior Court, judicial district
of Hartford, Docket No. CV-XX-XXXXXXX-S (October 31,
2017) (reprinted at 192 Conn. App. 562,      A.3d     ).
We therefore adopt it as a proper statement of the
relevant facts, issues, and applicable law, as it would
serve no useful purpose for us to repeat the discussion
contained therein. See Citizens Against Overhead
Power Line Construction v. Connecticut Siting Coun-
cil, 311 Conn. 259, 262, 86 A.3d 463 (2014); Phadnis v.
Great Expression Dental Centers of Connecticut, P.C.,
170 Conn. App. 79, 81, 153 A.3d 687 (2017).
      The judgment is affirmed.
  1
     At all relevant times, Bilchik was the sole member of Hartford Headache
Center, LLC. It is undisputed that Bilchik extended an offer of employment
to the plaintiff as a staff physician following the completion of her medi-
cal residency.
   2
     In her second amended complaint, the plaintiff alleged breach of contract,
breach of the covenant of good faith and fair dealing, fraud, libel, three
counts of slander, two counts of what the plaintiff termed ‘‘defamation/
slander,’’ intentional infliction of emotional distress, negligent infliction of
emotional distress, and negligence.
   3
     At the July 10, 2017 hearing on the defendants’ motion for summary
judgment, the plaintiff’s counsel informed the court that the plaintiff was
‘‘withdrawing’’ all but the intentional infliction of emotional distress and
negligence counts.
   4
     Hartford Headache Center, LLC, also sought summary judgment on its
counterclaim, which the court denied. Because the court’s October 31, 2017
judgment disposed of the entirety of the plaintiff’s complaint, it is a final
judgment for purposes of appeal. See Practice Book § 61-2 (judgment ren-
dered on entire complaint is final judgment); Heyman Associates No. 5,
L.P. v. FelCor TRS Guarantor, L.P., 153 Conn. App. 387, 396 n.11, 102 A.3d
87 (‘‘the defendant has . . . appealed from a final judgment insofar as at
the time the appeal was taken the court had adjudicated the entirety of the
plaintiffs’ complaint’’), cert. denied, 315 Conn. 901, 104 A.3d 106 (2014).
Although the plaintiff was entitled under our rules of practice to defer the
present appeal until judgment is rendered on the pending counterclaim, she
was not obligated to do so. Practice Book § 61-2 provides in relevant part
that ‘‘[i]f at the time a judgment referred to in this section is rendered, an
undisposed complaint, counterclaim or cross complaint remains in the case,
appeal from such a judgment may be deferred (unless the appellee objects
as set forth in Section 61-5) until the entire case is concluded by the rendering
of judgment on the last such outstanding complaint, counterclaim or cross
complaint. . . .’’ (Emphasis added.) For that reason, the defendants under-
standably have not raised any final judgment issue in this appeal.